DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. U.S. Patent Publication No. 2014/0159804 (hereinafter Yoon) in view of Choi U.S. Patent Publication No. 2017/0046004 (hereinafter Choi).
Consider claim 1, Yoon teaches an organic light emitting diode (OLED) display system (Figure 15 and [0114], OLED), comprising: a display panel including a plurality of pixels (Figure 12 and [0101], plurality of PX); a scan driver connected to the plurality of pixels through a plurality of scan line sets (Figure 12, gate driver and gate line), the scan driver configured to provide a plurality of scan signals to the display panel (Figure 12, gate driver and gate line); a data driver connected to the plurality of pixels through a plurality of data lines and configured to provide data voltages to the data lines (Figure 12, data driver and data line); and a power management application circuit (Figure 12, PMIC) that receives a battery voltage from a battery (Figure 12, PMIC. Figure 9, Vsupply. [0108], PMIC receives a voltage from a battery), the power management application circuit including a power management integrated circuit (PMIC) (Figure 9, 20 and 30) and an additional circuit that is distinct from the PMIC and disposed externally to the PMIC (Figure 9, 10), wherein: the PMIC is configured to apply a high power supply voltage and a low power supply voltage to the display panel (Figure 9, Vout2 and OUT (or Vout3). Figure 8, 20 and 30 are boosters and 10 is a negative charge pump (see also [0084 and 0103]), the PMIC is configured to receive the battery voltage from the battery, generate the first driving voltage from the battery voltage (Figure 9, Vout2 from Vsuppy), the additional circuit is configured to receive the battery voltage from the battery, generate the second driving voltage using the battery voltage (Figure 9, OUT(or Vout3) from Vsupply), the additional circuit includes: a first capacitor coupled between a first node and a second node (Figure 9, CP1), the first node receiving the battery voltage from the battery (Figure 9, Vsupply); a first diode coupled between the second node and a ground voltage (Figure 9, D1); a second diode coupled between the second node and a third node (Figure 9, D2), and outputting the second driving voltage from the third node ([0084] and [0103], OUT or Vout3); and a second capacitor coupled between the third node and a fourth node, the fourth node being connected to the ground voltage (Figure 9, Co3), and the scan driver is configured to generate at least one of the plurality of scan signals based on the negative voltage ([0084] and [0103] and figure 12).
Yoon does not  appear to specifically disclose a voltage generator configured to generate a negative voltage based on a first driving voltage having a positive level and on a second driving voltage having a negative level, the voltage generator configured to provide the negative voltage to the scan driver; PMIC provides provide the first driving voltage and second driving voltage to the voltage generator.
However, in a related field of endeavor, Choi teaches a display system 200a and further teaches voltage regulators LDO1-LDO4 connected to the PMIC. Thus, the combination of Yoon and Choi teach a voltage generator configured to generate a negative voltage based on a first driving voltage having a positive level and on a second driving voltage having a negative level, the voltage generator configured to provide the negative voltage to the scan driver (If LDO1-LDO4 of Choi are incorporated in between PMIC 100 and drivers gate driver 220 of Yoon, the voltage generated is configured to generate a negative voltage based on first driving voltage Vout2 and second driving voltage having a negative level Vout3 (see also [0103]). Also note that Choi’ [0076-0077] and [0009] suggest a negative ELVSS and ELVSS0 and positive ELVDD and ELVDD0); PMIC provides provide the first driving voltage and second driving voltage to the voltage generator (PMIC in Yoon provides positive from the boosters 20-30 and negative from the charge pump 10 as suggested in [0103]. PMIC in Choi provides positive ELVDD0 and negative ELVSS0 as suggesting in [0076-0077] and [0009]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a voltage generator for a PMIC as taught by Choi with the benefit that the LDO regulator (voltage generator) may regulate an output voltage of the buck-boost converter to output the first, second, third, and fourth internal power ELVDD0, ELVSS0, VDD_D, and VDD_T as suggesting in [0071].

Consider claim 2, Yoon and Choi teach all the limitations of claim 1. In addition, Yoon teaches the first node is coupled to an inductor to store the battery voltage (Figure 9, L1).

Consider claim 3, Yoon and Choi teach all the limitations of claim 1. In addition, Yoon teaches wherein: the first diode includes an anode coupled to the second node and a cathode coupled to the ground voltage (Figures 1 and 9, anode and cathode of D1. See also ground connected to cathode); and the second diode includes an anode coupled to the third node and a cathode coupled to the second node (Figures 1 and 9, anode and cathode of D2. See also OUT connected to anode).

Consider claim 4, Yoon and Choi teach all the limitations of claim 2. In addition, Yoon teaches wherein a first voltage based on the battery voltage is charged in the first capacitor when a first current path is formed from the first node to the ground voltage via the first capacitor and the first diode (Figure 4, see current flowing through Cp1, D1 and ground), and wherein a second voltage based on negative charges for maintaining potential with the first voltage is charged in the second capacitor when a second current path is formed from the third node to the first capacitor via the second diode after the first capacitor is charged with the first voltage (Figure 5, see current flowing is formed from -Co3 to Cp1 via D2 after figure 4. [0061], negative charges for maintaining a potential difference from the charges charged in the multifunctional charge storage element Cp1 are charged in the third output charge storage element Co3).

Consider claim 5, Yoon and Choi teach all the limitations of claim 4. In addition, Yoon teaches the additional circuit is configured to provide the second driving voltage having the negative level corresponding to a level of the second voltage at the second node ([0061], negative level are charged in Co3) when the first current path is formed again (Figure 6 shows that B (first current path in figure 4) is formed after C. So, when first current path is formed again, OUT has a negative level).

Consider claim 20, it includes the limitations of claims 1-2 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 	
On page 16, Applicant argues that Choi fails to teach “the additional circuit is configured to…generate the second driving voltage”. The Office respectfully disagrees for the following reasons. 
Yoon teaches in figures 9, 12, [0084] and [0103] a negative voltage Vout3 generated by the charge pump 10. 

On page 17, Applicant argues that “Yoon's charge pump 10 (which is cited for details of the additional circuit structure) does not include "a first capacitor coupled between a first node and a second node, the first node receiving the battery voltage from the battery." Yoon fails to state, e.g., that Vsupply is from a battery.”
Yoon teaches first capacitor coupled between Vsupply and node between D1 and D2, wherein the first node receiving the Vsupply via L1. Figure 12 shows PMIC 100 and [0108] teaches that he PMIC receives a voltage from the battery, converts it into voltages having levels required for the respective modules. 

On page 17, Applicant argues that “Yoon's charge pump 10 cannot replace Choi's additional circuit D1-D4 and Cl- C8, as Yoon's charge pump does not provide all of the functions of Choi's additional circuit D1- D4 and C1-C8, and would thus render the resultant modified circuit unsuitable for its intended purpose.”
As detailed above, Examiner is not replacing charge pump 10 with circuits D1-D4 and C1-C8. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621